Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among Vapor Corp., a Nevada
corporation (the “Company”), and Jeffrey Holman, a resident of the State of
Florida (“Executive”) is entered into as of February 19, 2013.

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to employ
Executive as President of the Company pursuant to the terms and subject to the
conditions of this Agreement; and

WHEREAS, the Executive, who has been employed as an Employee of the Company
since November 1, 2010, desires to be employed as President and accepts
employment as the President of the Company pursuant to the terms and subject to
the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT

Upon the terms and subject to the conditions of this Agreement, the Company
employs the Executive, and the Executive accepts employment.

2. TERM, DATES AND PLACE OF PERFORMANCE

2.1 Term. The term of this Agreement shall begin on February 11, 2013 (the
“Effective Date”), and, unless sooner terminated in accordance with the
provisions of this Agreement, shall end on December 31, 2015 (the “Initial
Term”), and will thereafter automatically extend for successive one-year periods
(each a “Renewal Term”) unless either party gives at least six months’ advance
written notice to the other party of its intention not to extend the Initial
Term or any Renewal Term, as applicable (a “Notice of Non-Renewal”).

2.2 Dates. This Agreement refers to the dates defined in this Section as
follows: (i) the period of time during which the Executive is an employee of the
Company during the Initial Term and any Renewal Term is hereinafter referred to
as the “Term”; and (ii) each year which begins with the Effective Date (or with
the anniversary of the Effective Date) and continues until the next anniversary
of the Effective Date is hereinafter referred to as an “Employment Year”.



--------------------------------------------------------------------------------

2.3 Principal Place of Employment. During the Term, the principal place of
employment of Executive shall be at Company’s principal offices in Dania Beach,
FL, or such other location within the Counties of Miami-Dade, or Broward as
established by the Company; provided , that, Executive acknowledges and agrees
that the nature of the Executive’s position and overall responsibilities with
the Company shall require Executive to travel within and without the United
States from time to time during the Term.

3. POSITION AND DUTIES

3.1 Position and Duties. Executive shall serve as the President of the Company
and, at the request of the Board and for no compensation beyond that specified
in Section 4.1 hereof, in such other positions with the Company and its
subsidiaries that are reasonably acceptable to Executive. Executive shall have
executive duties, functions, authority, and responsibilities commensurate with
the office of President or such other offices Executive from time to time holds
with the Company, as a public company, and its subsidiaries, subject, in
accordance with applicable law, to the supervision and direction of the Board.

3.2 Devotion of Time and Effort. Executive shall use Executive’s good faith,
best efforts and judgment (a) in performing Executive’s duties required
hereunder and (b) to act in the best interests of the Company. Executive shall
devote due attention and efforts to the business and affairs of the Company and
to the fulfillment of the duties under this Agreement in a diligent and
competent fashion, but may participate in charitable and personal investment
activities to a reasonable extent, as well as the continued practice of law to a
limited extent, as long as such activities do not, in the reasonable discretion
of the Board, interfere with the performance of his duties and responsibilities
hereunder. In the event that the Board reasonably determines that the
participation, service or activities set forth in this Section 3.2 interfere
with the performance of Executive’s duties and responsibilities hereunder or
otherwise violate the terms of this Agreement or any other agreement to which
Executive and the Company or any of its subsidiaries are party, then the Board
shall notify Executive in writing that Executive is required to cease such
participation, service and/or activities, and Executive shall immediately cease
such participation, service or activities. Any failure to cease such
participation, service or activities shall be deemed to be a continuing and
substantial willful failure to follow the lawful instructions of the Board for
purposes of this Agreement.

4. COMPENSATION

4.1 Base Salary. Executive shall be entitled to receive base salary (“Base
Salary”) at the annual rate as follows: (a) One Hundred and Eighty-Two Thousand
Dollars ($182,000) during the first and second Employment Year, , in each
instance less all applicable tax withholdings and deductions by the Company. The
Base Salary shall be payable in accordance with the Company’s customary payroll
practices and net of all applicable tax withholding and deductions by the
Company. Notwithstanding the preceding sentence, the Board shall review
Executive’s Base Salary annually and may make adjustments to increase but not
decrease such Base Salary, in accordance with the compensation practices and
guidelines of the Company in effect from time to time during the Term. In the
Board’s annual review of Executive’s Base Salary, it shall in good faith and in
consultation with Executive consider any material increase in value of the
Company during the Term in determining any increase in the Base Salary.



--------------------------------------------------------------------------------

4.2 Annual Bonus. Commencing on the Effective Date, Executive shall be eligible
to participate in the Company’s annual bonus and performance based bonus
program, as the same may be established from time to time by the Board in
consultation with the Executive for executive officers of the Company and any
annual bonus earned thereunder (the “Annual Bonus”) shall be paid no later than
the 15th day of the third month following the end of the fiscal year for which
it is earned (and no earlier than January 1 of the year following such fiscal
year) and following certification by the Board of the achievement of agreed-upon
performance measures and the amount of the bonus to be paid to Executive for the
applicable fiscal year; provided, that in the event that such certification does
not occur on or prior to the 15 th day of the third month following the end of
such fiscal year, the Annual Bonus will be paid no later than December 31 of the
year following such fiscal year.

4.3 Vacation. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation Employment Year to be used and accrued in accordance with the
Company’s policy as it may be established from time to time. In addition,
Executive shall receive other paid time-off in accordance with the Company’s
policies for senior executives as such policies may exist from time to time.

4.4 Welfare, Pension and Incentive Benefit Plans. During the Term, the Company
shall provide Executive with employee benefit plans and insurance programs on a
basis no less favorable than as in effect with respect to the Company’s
employees immediately prior to the Effective Date, including, without
limitation, company-paid medical benefits; provided, that if the provision of
such company-paid medical benefits would cause the imposition of any tax under
Section 4980D of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”), the parties agree to negotiate in good
faith an alternative arrangement for providing such benefits in an economically
neutral manner which does not cause the imposition of such tax.

4.5 Business Expenses. Executive will be promptly reimbursed for all reasonable
business expenses incurred by Executive in connection with Executive’s
employment subject to Executive’s compliance with the Company’s expense
reimbursement policies as in effect from time to time during the Term.

5. TERMINATION; TERMINATION BENEFITS

5.1 Due to Death or Disability.

(a) If Executive dies during the Term, Executive’s employment and this Agreement
shall terminate on the date of his death. The Company may terminate Executive’s
employment if he becomes “Disabled,” as defined below, upon delivery of a Notice
of Termination (as defined below) to Executive.



--------------------------------------------------------------------------------

Upon termination of Executive’s employment due to Executive’s death or by the
Company due to Executive’s Disability, Executive (or his estate, as applicable)
shall be entitled to compensation and payment for any unreimbursed expenses
incurred, accrued but unpaid then current Base Salary and Annual Bonus and other
accrued but unpaid employee benefits as provided in this Agreement, in each case
through the Date of Termination (as defined below) (the “Accrued Amount”);
provided, that, the portion of such Accrued Amounts representing unreimbursed
expenses shall be paid as soon as practicable following Executive’s compliance
with Section 4.6 hereof;

(b) For purposes of this Agreement, the term “Disabled” or “Disability” shall
mean a medically determined physical or mental incapacity as a result of which
Executive is entitled to receive (i) long term disability benefits under the
Company’s long term disability policy, which shall be in effect as of the
Effective Date, or (ii) if no such policy is in effect, United States Social
Security Disability Insurance benefits.

5.2 By the Company Without “Cause”.

(a) The Company may terminate Executive’s employment without “Cause” (as defined
below) at any time following the Effective Date upon delivery of a Notice of
Termination to Executive.

(b) Upon termination of Executive’s employment by the Company Without Cause,
other than due to death, Disability or a Change of Control Termination Event,
Executive shall be entitled to:

(i) the Accrued Amounts, payable in accordance with Section 5.1(a);

(ii) subject to Executive’s execution and delivery to the Company of (a) a
letter of resignation resigning as a member of the Board, if applicable, and all
other positions with the Company and its subsidiaries (the “Letter of
Resignation”) and (b) a general release of claims in such form as reasonably
determined by the Company and containing carve outs for (A) indemnification,
contribution, and directors and officers insurance rights to which Executive may
be entitled, (B) rights in his capacity as an equity holder, (C) rights to
collect the Severance Payment and COBRA Coverage, and (D) rights to any vested
employee benefits (which execution version of such release will be provided no
later than five (5) calendar days following the Date of Termination) and such
general release (the “Release”) has become irrevocable pursuant to its terms and
applicable law, payments equal to three (3) months’ Base Salary for each year of
service at the prevailing rate, which payment will be made in installments in
accordance with the normal payroll schedule following the Date of Termination
(the “Severance Payment”) subject to the delay of payment under Section 5.7. The
minimum Severance Payment will be equal to three (3) months Base Salary and the
maximum Severance Payment will be equal to eighteen (18) months Base Salary; and



--------------------------------------------------------------------------------

(iii) if Executive elects to continue his medical coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Executive shall
pay for coverage under COBRA following the Date of Termination (the “COBRA
Coverage”).

5.3 By the Company For Cause.

(a) The Company may terminate Executive’s employment for “Cause” in accordance
with the requirements of this Section 5.3.

(b) Upon termination of Executive’s employment by the Company for Cause,
Executive shall be entitled to the Accrued Amounts.

(c) For purposes of this Agreement, “Cause” shall mean:

(i) continuing and substantial willful failure, neglect or refusal by Executive
to perform his duties under this Agreement or to follow the lawful instructions
of the Board which has not been cured by Executive (if curable) within ten
(10) days after written notice thereof to Executive from the Company;

(ii) Executive’s commission of any material act of fraud or embezzlement against
the Company;

(iii) Executive’s material breach of this Agreement, which breach has not been
cured by Executive (if curable) within ten (10) days after written notice
thereof to Executive from the Company;

(iv) Executive’s conviction of (or pleading guilty or nolo contendere to) any
felony;

(v) alcohol or other substance abuse by Executive which, in the reasonable
discretion of the Board, materially and adversely affects Executive’s ability to
perform his duties required or requested consistent with Executive’s obligations
under this Agreement and applicable law; or

(vi) any finding by the Securities and Exchange Commission pertaining to
Executive which, in the opinion of independent counsel selected by the Company,
could reasonably be expected to impair or impede the Company’s ability to
register, list, or otherwise offer its stock to the public, or to maintain
itself as a publicly-traded company in good standing with the Securities and
Exchange Commission.

(d) Cause shall not exist with respect to clauses (i), (ii), (iii) or (v) unless
and until there shall have been delivered to Executive a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the Board held for the purpose (after five
(5) days’ prior written notice to Executive of such meeting and the purpose
thereof and an opportunity for Executive, together with his counsel, to be heard
before the Board at such meeting), of a finding that, in the good faith opinion
of the Board, Executive was guilty of any of the conduct specified in any of
such clauses. No act or failure to act by the Executive shall be considered
“willful” if done or omitted by Executive in good faith with reasonable belief
that such action or omission was in the best interests of the Company.



--------------------------------------------------------------------------------

5.4 By Executive For Good Reason.

(a) Executive may terminate his employment for “Good Reason” (as defined below)
by providing a Notice of Termination to the Board within thirty (30) days of the
occurrence of the circumstances giving rise to such Good Reason. The foregoing
notice shall describe the claimed event or circumstance and set forth
Executive’s intention to terminate his employment with the Company; provided,
that, the Company has not substantially cured such event within thirty (30) days
after receiving such notice. Upon termination by Executive of his employment for
“Good Reason”, Executive will be entitled to:

(i) the Accrued Amounts payable in accordance with Section 5.1(a);

(ii) subject to Executive’s execution and delivery to the Company of the Letter
of Resignation and the Release, the Severance Payment which payment will be made
on the later of the 60 th day following the Date of Termination or the date on
which the Release has become irrevocable pursuant to its terms and applicable
law, subject to the delay of payment under Section 5.7; and

(iii) the COBRA Coverage.

(b) For purposes of this Agreement, “Good Reason” shall mean:

(i) any material failure of the Company to fulfill its obligations under this
Agreement, including the failure to make any material payment due hereunder when
due, or any other material breach of a term or condition of this Agreement;

(ii) a material and adverse change to, or a material reduction of, Executive’s
duties and responsibilities to the Company, including no longer reporting to the
Board or a change in title, provided, however, that, the hiring or engagement of
any person or entity by the Company with the approval of Executive to perform
any of Executive’s duties and responsibilities to the Company shall not
constitute Good Reason; 

(iii) a material reduction in Executive’s Base Salary (unless such reduction is
caused by bona fide financial exigencies and is part of an overall and
nondiscriminatory reduction by the Company to the base salaries of all of its
senior executives and such reduction is proportional in amount to the reductions
suffered by all of such other senior executives); or

(iv) the relocation of Executive’s principal place of work outside Miami-Dade or
Broward County, Florida.

An event set forth in the foregoing clauses (i) through (iv) shall not
constitute “Good Reason” unless and until Executive shall have provided the
Company with notice thereof no later than 30 days following Executive’s becoming
aware of such event and the Company shall have failed to remedy such event
within 30 days of receipt of such notice.



--------------------------------------------------------------------------------

5.5 Termination Following a Change of Control.

(a) If, within 12 months following a Change of Control, the Company terminates
Executive’s employment without Cause, other than due to death or Disability, or
there is a Termination for Good Reason (a “Change in Control Termination”), the
Executive shall be entitled to be paid by the Company following the Date of
Termination:

(i) the Accrued Amounts payable in accordance with Section 5.1(a) within five
(5) days following the Date of Termination;

(ii) subject to Executive’s execution and delivery to the Company of the
Release, the Severance Payment which payment will be made on the later of the 60
th day following the Date of Termination or the date on which the Release has
become irrevocable pursuant to its terms and applicable law, subject to the
delay of payment under Section 5.7; and

(iii) the COBRA Coverage

(b) For purposes of this Agreement, “Change of Control” shall mean:

(i) Any sale, lease, license, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition;

(ii) Any “person” as such term is used in Section 13(d) and Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes,
directly or indirectly, the “beneficial owner” as defined in Rule 13d-3 under
the Exchange Act of securities of the Company that represent more than 50% of
the combined voting power of the Company’s then outstanding voting securities,
other than by virtue of a merger, consolidation or similar transaction, provided
that, notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because the level of ownership held by any such person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
further that if a Change in Control would occur (but for the operation of this
proviso) as a result of the acquisition of voting securities by the Company, and
after such share acquisition, any such Subject Person becomes the owner of any
additional voting securities of the Company that, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding voting securities owned by such Subject Person over the designated
percentage threshold, then a Change in Control shall be deemed to occur;



--------------------------------------------------------------------------------

(iii) During any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least a
majority of the directors then still in office who were directors at the
beginning of the period; or

(iv) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction.

5.6 By Executive Without Good Reason.

(a) Executive may terminate his employment without Good Reason by providing a
Notice of Termination to the Company at least thirty (30) days prior to the Date
of Termination.

(b) Upon termination by Executive of his employment without Good Reason,
Executive shall be entitled to receive the Accrued Amounts payable in accordance
with Section 5.1(a).

5.7 Non-Renewal of the Term.

(a) Upon termination of Executive’s employment as a result of non-renewal of the
Initial Term or any Renewal Term by the Company, Executive will be entitled to
the Accrued Amounts payable in accordance with Section 5.1(a).

(b) Upon termination of Executive’s employment as a result of non-renewal of the
Initial Term or any Renewal Term by the Executive, Executive will be entitled to
the Accrued Amounts payable in accordance with Section 5.1(a).

5.8 Nonqualified Deferred Compensation. Notwithstanding any provision of this
Agreement to the contrary (but subject in all respects to Section 16.9 below),
if all or any portion of the payments due under Section 5 are determined to be
“nonqualified deferred compensation” subject to Section 409A of the Code, and
the Company determines that Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code and other guidance issued thereunder), then
such Severance Payment will be made on the first day of the seventh month
following the month in which Executive’s termination of employment occurs.

5.9 Notice of Termination; Non-Renewal. Any termination of employment pursuant
to Sections 5.1 through 5.6 shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 16.2.



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, a “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, as the case may be, hereunder or preclude Executive or the Company, as
the case may be, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

(b) For purposes of this Agreement, “Date of Termination” means (i) if
Executive’s employment is terminated pursuant to Sections 5.1 through 5.6, the
date of receipt of the Notice of Termination (in the case of a termination with
or without Good Reason, provided, such Date of Termination is in accordance with
Sections 5.4 or 5.6, as the case may be), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Initial Term or any Renewal Term, as applicable.

(c) A termination of employment pursuant to Section 5.7 shall be communicated by
a Notice of Non-Renewal to the other party hereto given in accordance with
Section 2 and Section 16.2. Notwithstanding anything to the contrary set forth
in the Agreement, Executive hereby agrees to execute and deliver the Letter of
Resignation to the Company if Executive’s employment is validly terminated for
any reason other than for death.

6. NON-SOLICITATION

During the Term and for a period of twelve (12) month period after the Date of
Termination in the event of termination (i) without Cause or (ii) for Good
Reason, Executive shall not: (i) request, induce or attempt to influence any
person or entity who is or was a client, customer, contractor or supplier of the
Company to limit, curtail or cancel its business with the Company or
(ii) request, induce, or attempt to influence any current or future officer,
director, employee, consultant, agent or representative of the Company to:
(a) terminate his, her, or its employment or business relationship with the
Company; or (b) commit any act that, if committed by Executive, would constitute
a breach of any term or provision of this Section 6.

7. NON-COMPETITION; WORK PRODUCT

(a) During the Term and for a period of twelve (12) months after the Date of
Termination in the event of termination (i) without Cause, (ii) for Good Reason
or (iii) by resignation of the Executive, Executive shall not, directly or
indirectly, (a) engage in any business for Executive’s own account that competes
with the business of the Company or its affiliates (including, without
limitation, businesses which the Company or its affiliates have specific plans
to conduct in the future and as to which Executive is aware of such planning),
(b) enter the employ of, or render any services to, any person or entity engaged
in any business that competes with the business of the Company or its
subsidiaries, (c) acquire a financial interest in any person or entity engaged
in any business that competes with the business of the Company or its
subsidiaries, directly or indirectly, as an individual, partner, stockholder,
officer, director, principal, agent, trustee or consultant, or (d) interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its subsidiaries and their respective
customers, suppliers or contractors. Notwithstanding anything to the contrary in
this Agreement, Executive may, directly or indirectly, own, solely as an
investment, securities of any entity engaged in the business of the Company or
its subsidiaries which (i) are publicly traded on a national or regional stock
exchange or on an over-the-counter market if Executive (A) is not a controlling
person of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such person or (ii) has been disclosed to the Company’s Board and the
activities performed by Executive for such entity have been approved by the
Board.



--------------------------------------------------------------------------------

(b) All copyrights, patents, trade secrets, or other intellectual property
rights associated with any ideas, concepts, techniques, inventions, processes,
or works of authorship pertaining to the Company’s business, developed or
created by Executive during the Term (collectively, the “Work Product”) shall
belong exclusively to the Company and shall, to the extent possible, be
considered a work made by Executive for hire for the within the meaning of Title
17 of the United States Code. To the extent the Work Product may not be
considered work made by Executive for hire for the Company, Executive agrees to
assign, and automatically assign at the time of creation of the Work Product,
without any requirement of further consideration, any right, title, or interest
Executive may have in such Work Product. Upon the request of the Company,
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.

8. CONFIDENTIALITY/TRADE SECRETS

Executive specifically agrees that Executive will not at any time, whether
during or subsequent to the Term, in any fashion, form or manner, except in
furtherance of Executive’s duties at the Company or with the specific written
consent of the Company, either directly or indirectly use, divulge, disclose or
communicate to any person or entity in any manner whatsoever, any confidential
information or trade secrets of any kind, nature or description concerning any
matters affecting or relating to the business of the Company (the “Proprietary
Information”), including, without limitation, (a) all information, design or
software programs (including object codes and source codes), techniques,
drawings, plans, experimental and research work, inventions, patterns, processes
and know-how, whether or not patentable, and whether or not at a commercial
stage related to the Company or any subsidiary thereof, (b) buying habits or
practices of any of its customers or vendors, (c) the Company’s marketing
methods, sales activities, promotion, credit and financial data and related
information, (d) the Company’s costs or sources of materials, (e) the prices it
obtains or has obtained or at which it sells or has sold its products or
services, (f) lists or other written records used in the Company’s business,
(g) compensation paid to employees and other terms of employment, or (h) any
other confidential information of, about or concerning the business of the
Company, its manner of operation, or other confidential data of any kind,
nature, or description (excluding any information that is or becomes publicly
known or available for use through no fault of Executive or as directed by court
order). The parties hereto stipulate that as between them, Proprietary
Information constitutes trade secrets that derive independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value or cause economic harm to the Company from
its disclosure or use and that Proprietary Information is the subject of efforts
which are reasonable under the circumstances to maintain its secrecy and of
which this Section 8 is an example, and that any breach of this Section 8 shall
be a material breach of this Agreement. All Proprietary Information shall be and
remain the Company’s sole property.



--------------------------------------------------------------------------------

9. INJUNCTIVE RELIEF

Executive acknowledges that any violation of any provision of Sections 6 through
8 or Section 12 hereof by Executive will cause irreparable damage to the
Company, that such damages will be incapable of precise measurement and that, as
a result, the Company will not have an adequate remedy at law to redress the
harm which such violations will cause. Therefore, in the event of any violation
or threatened violation of any provision of Sections 6 through 8 or Section 12
hereof by Executive, in addition to any other rights at law or in equity the
Company may have, Executive agrees that the Company will be entitled to seek,
without proof of an inadequate remedy at law, posting any bond or proof of
damages, equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

10. BLUE PENCIL

It is the desire and intent of the Parties that the provisions of Sections 6
through 8 or Section 12 hereof shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any portion of Sections 6 through 8
or Section 12 hereof shall be adjudicated to be invalid or unenforceable, such
provision shall be deemed amended either to conform to such restrictions as the
court or arbitrator may allow, or to delete therefrom or reform the portion thus
adjudicated to be invalid and unenforceable, such deletion or reformation to
apply only with respect to the operation of such Section in the particular
jurisdiction in which such adjudication is made. It is expressly agreed that any
court or arbitrator shall have the authority to modify any provision of
Sections 6 through 8 or Section 12 hereof if necessary to render it enforceable,
in such manner as to preserve as much as possible the parties’ original
intentions, as expressed therein, with respect to the scope thereof.



--------------------------------------------------------------------------------

11. COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION

In the event of termination of Executive’s employment pursuant to Section 5,
Executive agrees to deliver promptly to the Company all Proprietary Information
which is or has been in Executive’s possession or under Executive’s control.
Upon termination of Executive’s employment by the Company for any reason
whatsoever and at any earlier time the Company so requests, Executive will
deliver to the custody of the person designated by the Company all originals and
copies of such documents and other property of the Company in Executive’s
possession, under Executive’s control or to which Executive may have access.

12. NON-DISPARAGEMENT

During and after the Term, for any reason, neither Executive nor his agents, on
the one hand, nor the Company, or its senior executives or the Board, on the
other hand, shall directly or indirectly issue or communicate any public
statement, or statement likely to become public, that maligns, denigrates or
disparages the other (including, in the case of communications by Executive or
his agents, any of the Company’s officers, directors or employees). The
foregoing shall not be violated by truthful responses to legal process or
governmental inquiry or by private statements to any of the Company’s officers,
directors or employees.

13. INDEMNIFICATION

The Company shall indemnify the Executive against all losses, claims, expenses,
or other liabilities of any nature arising by reason of the fact that Executive:
(a) is or was a director, officer, employee, or agent of the Company or any of
its subsidiaries; or (b) while a director, officer, employee or agent of the
Company or any of its subsidiaries, is or was serving at the request of the
Company as a director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another corporation, partnership,
joint venture, trust, employee benefit plan or other entity, in each case to the
fullest extent permitted under the Nevada Revised Statutes, Private Corporations
Law, as the same exists or may hereafter be amended. Without limiting the
generality of the foregoing, Executive shall be entitled in connection with
Executive’s employment and in connection with Executive’s services as an officer
and/or director of the Company to the benefit of the provisions relating to
indemnification and advancement of defense costs and expenses contained in the
bylaws and articles of incorporation of the Company, as the same in the future
may be amended (not including any amendments or additions that limit or narrow,
but including any that add to or broaden, the protection afforded to the
Executive), to the fullest extent permitted by applicable law. The Company shall
advance to Executive all costs of investigation or defense incurred by the
Executive in connection with any pending or threatened claim for which Executive
may be entitled to indemnification hereunder, provided that the Executive shall
agree to return to the Company any such reimbursed amounts, without interest, if
it is determined in a final, non-appealable judgment by a court of competent
jurisdiction that the Executive is not entitled to indemnification by the
Company for losses incurred in connection with such claim. The indemnification
obligations of the Employer shall survive from the Effective Date of this
Agreement and continue until three (3) months after the expiration of any
applicable statute of limitations with respect to any claim made against
Executive for which Executive is or may be entitled to indemnification (the
“Survival Period”), and shall survive after the Survival Period with respect to
any indemnification claim as to which the Company has received notice on or
prior to the end of the Survival Period. During the Term of this Agreement and
during the Survival Period, the Company shall, to the extent that the Board
determines it to be economically reasonable, maintain for the benefit of
Executive, on an “occurrence” basis, a directors and officers errors and
omissions insurance policy, or a similar insurance policy(ies), providing
coverage from a financially reputable carrier. Anything in this Agreement to the
contrary notwithstanding, this Section 13 shall survive the termination of this
Agreement for any reason, and no release which may be entered into in connection
with the termination of the Executive’s employment will be deemed to release the
Employer from its obligations under this Section 13.



--------------------------------------------------------------------------------

14. REPRESENTATIONS AND WARRANTIES

14.1 Executive hereby represents and warrants to the Company, and Executive
acknowledges, that the Company has relied on such representations and warranties
in employing Executive and entering into this Agreement, as follows:

(a) Executive has the legal capacity and right to execute and deliver this
Agreement and to perform his obligations contemplated hereby, and this Agreement
has been duly executed by Executive;

(b) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(c) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other person or entity; except as
otherwise disclosed to the board of directors;

(d) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms; and

(e) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance.

14.2 The Company hereby represents and warrants to Executive, and the Company
acknowledges that Executive has relied on such representations and warranties in
entering into this Agreement, as follows:

(a) the Company has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and this Agreement has
been duly executed by the Company;



--------------------------------------------------------------------------------

(b) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(c) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and 

(d) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.

15. ARBITRATION

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Broward County, Florida,
before a sole arbitrator selected from the American Arbitration Association;
provided,however , that provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
arbitrator. Final resolution of any dispute through arbitration may include any
remedy or relief which the arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes. The Company
shall bear all administrative costs of any arbitration initiated under this
Section 15, including any filing fees and arbitrator fees.

At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties hereto acknowledge
and agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement. The arbitrator shall award reasonable attorney’s
fees (including reasonable disbursements) to the party that the arbitrator has
determined to be the prevailing party in such arbitration. Except as may be
necessary to enter judgment upon the award or to the extent required by
applicable law, all claims, defenses and proceedings (including, without
limiting the generality of the foregoing, the existence of the controversy and
the fact that there is an arbitration proceeding) shall be treated in a
confidential manner by the arbitrator, the parties hereto and their counsel, and
each of their agents, employees and all others acting on behalf of or in concert
with them. Without limiting the generality of the foregoing, no one shall
divulge to any person or entity not directly involved in the arbitration the
contents of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award as
required by applicable law. Any court proceedings relating to the arbitration
hereunder, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.



--------------------------------------------------------------------------------

16. GENERAL PROVISIONS

16.1 Assignment, Binding Effect. This Agreement, and Executive’s rights and
obligations hereunder, may not be assigned or delegated, in whole or in part, by
Executive, and any prohibited assignment attempted by the Executive is void.
This Agreement shall be binding on any successor to the Company, whether by
merger, acquisition of substantially all of the Company’s assets, or otherwise,
as fully as if such successor was a signatory hereto and the Company shall cause
such successor to, and such successor shall, expressly assume the Company’s
obligations hereunder. Notwithstanding anything else herein contained, the term
“Company” as used in this agreement, shall include all such successors.

16.2 Notices.

(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to the Company,

Vapor Corp.

3001 Griffin Road

Dania Beach, Florida 33312

If to Executive,

Jeffrey Holman

2739 Hollywood Blvd.

Hollywood, FL 33020

(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.



--------------------------------------------------------------------------------

16.3 Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of laws.

16.4 Amendment. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer selected at such time by the Board,
and such waiver is set forth in writing and signed by the party to be charged.

16.5 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior or contemporaneous agreements, arrangements and understandings,
whether oral or written, between the parties with respect to such subject
matter. Executive and the Company affirm that each fully understands this
Agreement’s meaning and effect. Each party hereto has participated fully and
equally in the negotiation and drafting of this agreement. This Agreement
contains section headings for reference only. The headings in no way affect the
meaning or interpretation of this Agreement. For purposes of Sections 6, 7, 8
and 12 of this Agreement, the “Company” as used therein shall be deemed to
include the Company and its subsidiaries and their respective successors and
assigns.

16.6 Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.

16.7 Severability. The sections, paragraphs and provisions of this Agreement are
severable. If any such section, paragraph or provision is found to be
unenforceable, the remaining sections, paragraphs and provisions will remain in
full force and effect.

16.8 Counterparts. This Agreement may be executed and delivered (by facsimile,
PDF or other electronic transmission) in counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument.



--------------------------------------------------------------------------------

16.9 Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Furthermore, the Company and its respective officers, directors,
employees or agents make no guarantee that this Agreement complies with, or is
exempt from, the provisions of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, the provisions of Code Section 409A. The parties hereto
agree to make such amendments from time to time to the terms and conditions of
this Agreement as are necessary to ensure that this Agreement complies with the
terms of and in a manner permitted by Section 409A of the Code and any
regulation or other official guidance promulgated thereunder. Each payment due
hereunder shall be treated as a separate payment under Section 409A of the Code.
To the extent required by Code Section 409A, “termination of employment” (or any
similar terms) shall mean “separation from service” (as defined in Treasury
Regulations Section 1.409A-1(h) and the default presumptions thereof). With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

VAPOR CORP.: By:  

  /s/ Kevin Frija

Name:   Kevin Frija Title:   Chairman & CEO

 

EXECUTIVE: By:  

  /s/ Jeffrey Holman

Name:   Jeffrey Holman Title:   President

[Signature Page to Employment Agreement]